Citation Nr: 0024410	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-05 504A	)	DATE
	)
	)



THE ISSUE

Whether a decision of the Board of Veterans' Appeals (Board) 
in May 1973 that denied service connection for recurrent 
dislocation of the left shoulder should be reversed or 
revised on the basis of clear and unmistakable error.  


(The issue of whether new and material evidence has been 
presented to reopen the veteran's claim for service 
connection for recurrent dislocation of the left shoulder is 
the subject of a separate decision of the Board.)  


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1969.  

In May 1973, the Board issued a decision that, inter alia, 
denied service connection for recurrent dislocation of the 
left shoulder.  

In September 1999, the veteran's representative submitted a 
memorandum, together with comments and arguments from the 
veteran, in conjunction with his application to reopen his 
service connection claim.  The Board construed the veteran's 
comments as a motion for review of a May 1973 decision of the 
Board for clear and unmistakable error (CUE).  In January 
2000, the Board wrote to the veteran and his representative 
advising them of the regulations concerning motions for CUE 
review and furnishing them with 60 days in which to submit 
information and argument as provided in the regulations.  The 
veteran's representative submitted a Written Brief 
Presentation in June 2000.


FINDING OF FACT

The veteran has not presented a viable claim of clear and 
unmistakable error in the May 1973 Board decision that denied 
service connection for recurrent dislocation of the left 
shoulder.  


CONCLUSION OF LAW

The May 1973 decision of the Board that denied service 
connection for recurrent dislocation of the left shoulder was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 
20.1405 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law

The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.  Further, a request 
for revision of a decision of the Board based on clear and 
unmistakable error may be made at any time after that 
decision is made.  

	(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied. 
	(b) Record to be reviewed-
(1) General.  Review for clear and unmistakable 
error in a prior Board decision must be based on 
the record and the law that existed when that 
decision was made. 
(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record. 
	(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. 
	(d) Examples of situations that are not clear and 
unmistakable error-
(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision. 
(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist. 
(3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated. 
	(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 1403.  

The regulations also provide that the motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404.  

The facts

In May 1973, the Board issued a decision that, inter alia, 
denied service connection for recurrent dislocation of the 
left shoulder.  The Board reviewed all of the evidence and 
determined that the veteran's left shoulder disorder pre-
existed service and was not aggravated by service.  

In conjunction with an appeal concerning his application to 
reopen his service connection claim, communication was 
received from the veteran in October 1999 which included a 
copy of a portion of the May 1973 Board decision with 
annotations pointing to a number of "errors" in that 
decision.  Upon review of the file, the Board construed that 
communication as expressing a desire to have that Board 
decision reviewed for reversal or revision under the 
provisions of 38 U.S.C.A. § 7111.  

The Board wrote to the veteran in January 2000 advising him 
of the above and furnishing him with a copy of the 
regulations concerning motions regarding CUE in Board 
decisions and providing him 60 days in which to submit 
information and argument as set forth in the regulations.  No 
further response has been received from the veteran.  In June 
2000, however, his representative submitted a brief on this 
issue.  That brief, however, contained no additional 
information or argument pertinent to the motion under § 7111.  

Analysis 

It should be noted that the United States Court of Appeals 
for Veterans Claims (Court) has held that, while the Board 
must interpret the veteran's submissions broadly, the Board 
is not required to conjure up issues that were not raised by 
the veteran.  Redding v. West, 13 Vet. App. 512 (2000); 
Talbert v. Brown, 7 Vet. App. 352 (1995).  Moreover, the 
regulations provide that a CUE motion must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
38 C.F.R. § 20.1404(b).  

It should be noted at the outset that the veteran did not 
submit a formal motion for revision or reversal of the 1973 
Board decision.  It was the Board that construed his vague 
statements in conjunction with his appeal of another issue as 
constituting an expression of such a desire.  Further, the 
veteran was subsequently furnished a copy of the pertinent 
regulations and was given an opportunity to submit 
information and cogent argument in support of the motion, as 
provided in the regulations.  No 

additional communication has been received from the veteran.  
Moreover, the veteran is represented by a service 
organization and that organization was also furnished with 
the claims file in order to prepare a relevant response.  The 
presentation that was submitted by the representative, 
however, stated that "we do not offer any further argument 
based upon the evidence of record."  

The veteran's annotations on the copy of the 1973 Board 
decision were made on the portion of the decision that set 
forth the evidence that was of record.  He pointed to a 
number of alleged errors in the facts, as the Board had 
reported them, and did not specifically allege any legal 
errors that the Board may have made.  

Construing the veteran's annotations regarding factual error 
as broadly as possible, the Board finds that the 1973 
decision correctly reported the facts as the evidence that 
was then of record showed them to be.  Nevertheless, to the 
extent that the veteran argues that the Board's decision made 
numerous errors of fact, he has not pointed to any evidence, 
as opposed to his bare allegation, establishing the factual 
basis for his allegation.  Basically, he contends that the 
medical reports that were of record in 1973 did not portray 
the true facts about his left shoulder condition.  However, 
he has pointed to no evidence that was available in 1973 to 
show that the evidence that was of record was incorrect.  His 
bare assertion many years later as to alleged factual errors 
is insufficient to establish CUE in the 1973 Board decision.  
Moreover, he has not even presented any new evidence to that 
effect, even though such new evidence could not properly be 
considered in conjunction with the current motion.  Neither 
has he shown why the result would have been manifestly 
different but for the alleged error.  Motions which fail to 
comply with these requirements shall be denied.  38 C.F.R. 
§ 20.1404(b).  Therefore, the veteran's motion must be 
denied.  



ORDER

The claimant's motion for revision or reversal of the Board's 
May 1973 decision, denying service connection for recurrent 
dislocation of the left shoulder, on the basis of clear and 
unmistakable error is denied.  



		
	C. W. Symanski
Member, Board of Veterans' Appeals


 


